Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 1 of 23




  EXHIBIT 2
            Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 2 of 23


30-May-20
6:00:00 AM             SPOC Activated
                       Radio called to report a citizen called, stating that Antifa is to gather at
9:31:56 AM
                       Westlake at noon per a Twitter feed. RTCC informed
11:00:00 AM            EOC Activation
11:29:10 AM            50 People at SPD HQ
11:42:40 AM            Approximately 100 people at SPD HQ
12:22:27 PM            Approximately 1000 people at SPD HQ
1:08:29 PM             Speakers at SPD HQ are encouraging them to join Westlake event
1:58:28 PM             5/Cherry bottles thrown at officers
                      Alexandra Chen "was marching in front of police department
                      headquarters on 5th Avenue and Cherry Street. I saw some kind of
                      glass bottle, 4 or 5 plastic water bottles, and one traffic flare thrown by
                      a handful of agitators. The rest of the crowd was peaceful and calm. At
Unknown (placed at this point in time, I was about 30-40 feet back from the barrier and was
first reference to    in the middle of the crowd. I did not hear any dispersal order or
5/Cherry; more likely warning. and I did not see any nonverbal indication by the police that
this occurred closer would show to me that the police were about to act. Without a
to 4:00 pm)           dispersal order and without a warning, the police first deployed flash
                      bangs. People panicked and started scattering. I also started to run
                      and slipped a couple of times on the wet ground. About 20-30
                      seconds later, the gas hit. At first, I thought it was just smoke from the
                      flash bangs, but the burning sensation in my eyes and on my skin told
                      me otherwise."
1:58:41 PM            5/Madison- rocks and bottles thrown
2:00:49 PM            5/James bottles thrown
2:19:35 PM            Approximately 4000-5000 crowd size at Westlake
2:32:17 PM            Crowd is more hostile on 5/Pine. Bikes from 4/Pine to 5/Pine
2:36:33 PM            5/Pine rocks and bottles
2:38:15 PM            rocks and bottles- unlawful assembly- need dispersal order
2:39:07 PM            taking glass bottles 5/Pine
2:39:16 PM            officer exposed- need medical
2:40 PM               SPD officer injured. SFD Deployed.
2:45:44 PM            SFD to 6/pine. Individual pepper sprayed.
2:59:53 PM            Projectiles being thrown 5/Pine
3:00:00 PM            Alexander Woldeab arrives at Westlake
3:01:18 PM            Officer struck in the throat by a projectile. Minor injury
                      Patient was pushed to the ground during the protest. Transported to
3:09:00 PM
                      HMC by AMR.
3:10:20 PM            Dispersal orders given at 5/pine
3:35:14 PM            Large crowd headed to HQ- currently 5/Columbia
3:43:00 PM            SPD officer injured.
                      Alexander Woldeab hears "loud explosive sounds which I believe were
3:45:00 PM
                      flash bangs."
            Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 3 of 23


30-May-20
Unknown (placed          Abie Ekenzar was at Westlake. "SPD deployed a chemical agent that I
contemporaneous          believe to be tear gas." "When the SPD deployed tear gas on May 30,
with other allegations   the gas dispersed throughout the crowd, spreading well beyond the
that CS gas was          immediate vicnity where it was deployed." "SPD also deployed flash
deployed at              bang grenades. I also saw an SPD officer mace a little girl. The girl
Westlake)                posed no risk to the officer."
3:46:25 PM               Throwing bottles in front of Bartells at 5/Olive
3:52:45 PM               SFD to 3/Pine for injured officers
3:53:56 PM               Patrol car being vandalized in front of Old Navy
                         Alexander Woldeab states gas was deployed at 5&Pine; "We felt the
                         effects immediately, burning eye and hard breathing." "We were not
3:54:00 PM
                         being violent to anyone, and we were notdestroying or threating any
                         property."
3:55:53 PM               Patrol car on fire by Old Navy
3:59:19 PM               Crowd is on I-5
                         Nathalie Graham arrives at Westlake. The scene when I arrived was
                         clouded by gas, with protesters scattering and sprinting away. The
                         atmosphere was tense and frightening. I immediately felt the effects of
                         the gas and began coughing. My eyes stung and watered. Although
4:00:00 PM
                         there did not appear to be any risk of violence from the crowd, law
                         enforecement continued to fire flash bangs and tear gast, increasing
                         the chaos. I took video footage of these protests and the violence that
                         ensued.

                         Nathalie Graham approached the corner of 6th and Stewart, I saw a
                         group of protesters peacefully kneeling in the intersection as a speaker
                         addressed them. I stood on the sidewalk nearby and listened to the
                         speaker for a while, but then I heard an explosion from down the
                         street. I turned and moved partway down the block to see what was
Unknown (occurred        happening, and then watched as a police line advanced down the
after "wandering         street towards me, with other demonstrators fleeing in front of them.
around Westlake"         They deployed tear gas, which filled the street like plumes of smoke. It
                         was not clear to me that the people fleeing the approaching police line
                         and tear gas had done anything to provoke such an agressive
                         response. The protesters kneeling in the intersection, who were also
                         impacted by the tear gas, had been completely peaceful. I did not see
                         what happened next, but given the amount of gas in the air, I imagine
                         that the kneeling protesters would have been forced to scatter.
                         SFD inquiring if they can get in to handle the car fire at
4:01:55 PM
                         5/Pine. Negative – Don’t have a perimeter around it.
4:02:38 PM               Assault on officers 5/Olive-
4:04:50 PM               Molotov cocktail thrown at the police vehicle
4:05:22 PM               Hundred individuals head toward SPD HQ
4:06:14 PM               Thousands on I-5 SB
            Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 4 of 23


30-May-20
4:07:09 PM            Call for Resources to HQ ASAP
4:08:02 PM            SFD is at 5/Olive needing to get through to the injured officer
4:10:24 PM            HQ under siege
4:14:26 PM            Radio: 6/Pine rifle from police vehicle
                      Nathalie Graham, at East Pine St (specific location unknown), "saw a
                      truck playing music, as protesters danced around it. It was an uplifting,
                      joyful scene that contrasted with the warlike chaos of the panicked
                      demonstrators and tear gas in other areas of the neighborhood. I
Unknown (placed at
                      paused to observe and record a video [not supplied], when law
reasonable time to
walk to E. Pine)      enforcement threw a flash bang grenade into the crowd without
                      warning. They deployed tear gas seconds later. The dancing
                      protesters at first scattered, but then coalesced back into a group. Law
                      enforcement pushed them back and continued to deploy tear gas and
                      flash bangs."
4:15:03 PM            HQ is taking bottles
                      DHS Alert: Social media user stated he will join Seattle protest and has
4:15:41 PM
                      desire to kill Law Enforcement officials
4:18:09 PM            Approximately 1200 at HQ, HQ taking bottles
4:18:37 PM            5/Pine: Police rifle was turned in to officers
                      Large crowd headed toward the West Pct. Make sure infrastructure in
4:21:38 PM
                      place.
4:26:12 PM            SPOC made a regional mutual aid request made via EOC
4:26:53 PM            Paintballs being thrown at HQ
4:27:30 PM            Officers being assaulted at HQ
4:30:32 PM            Reports of items being thrown at HQ smell like accelerants
4:31:17 PM            5/Union Molotov cocktail are being made
4:31:26 PM            More resources are coming to HQ
4:32:11 PM            Crowd attempting to break windows 5/Olive
4:36:40 PM            Reports of a fire at Pacific Place
4:39:24 PM            Vehicle torched
4:39:24 PM            Car fire. No reported injuries. Unsafe for crews to operate.
                      Report of man walking up the stairs at Yesler/5 Ave overpass with
4:43:12 PM
                      rifle
4:43:58 PM            Mayor’s office will announce 5pm curfew
4:45:22 PM            Smoke coming into Nordstrom’s building.
5:02:00 PM            SFD en Route to Auto fire Alarm at City Hall
5:12:55 PM            HQ is under control – Crowd about 100
5:16:33 PM            4/Battery – Approximately 1000 in the street
                      5/James officers taking rocks. Molotov cocktail 1500 blk of 6th. Need
5:22:30 PM
                      resources
5:25:39 PM            4/Pine occupied vehicle windshields shattered
5:28:27 PM            Starbucks is being looted
5:29:54 PM            Reports of break in at King County Admin building
5:31:15 PM            300 individuals heading toward the West Pct
            Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 5 of 23


30-May-20
5:31:59 PM            Nordstrom on 6th windows broken
5:34:04 PM            2 city owned vehicles burned
5:35:26 PM            6/Stewart officer is surrounded in his vehicle. Units en route.
                      Reported arson, dumpster fire with no exposures. No injuries
5:38:00 PM
                      reported.
5:40:27 PM            KC admin building damage. Windows broken.
5:40:43 PM            Looting at Nordstrom’s. Resources en route.
                      5/pine injured officer hit in the face. Medic needed will meet at 1500 blk
5:42:35 PM
                      of 5th
5:43:00 PM            SPD officer injured.
5:56:15 PM            Taking rocks at 6/Olive
5:56:40 PM            Objects being thrown 5/Pine
5:57:09 PM            Injured officer 6/Olive
5:57:00 PM            SPD officer injured.
5:58:13 PM            6/Olive way objects thrown
5:59:06 PM            6/Olive – Lasers pointed at officers
6:43:16 PM            Potential fire at North Face
6:47:32 PM            Large group throwing rocks and bottles 9/Pine
6:50:53 PM            9/Pine need assistance- heavy rocks and bottles
7:02:00 PM            Broken Windows East Side 1500 blk of 5th
7:10:29 PM            Breaching additional stores/breaking windows
7:12:00 PM            2 vehicles on fire. No injuries reported.
7:14:13 PM            Significant property damage 1500 blk 5th.
7:15:53 PM            Car fire in front of Ben Bridge, subjects breaking in Ben Bridge
7:18:01 PM            WSP car damaged at 4/Pike
7:18:40 PM            SFD waiting on an escort to 4/Pike
7:21:04 PM            20 people trying to break into Target
                      300+ to north and another 150 + to the south – approximately
7:29:25 PM
                      500 total.
                      Reports of arson via security camera. Small fire extinguished on its
7:34:00 PM
                      own.
7:48:00 PM            Reports of Arson
7:59:43 PM            Large group forming in front of Pacific Place
8:03:00 PM            Caller reports person starting fire at construction site.
8:06:14 PM            2 in custody for looting Carhart
8:09:00 PM            SPD reports car fire. No injuries reported.
8:09:00 PM            WSP officer injured.
8:17:05 PM            Multiple locations being looted
8:23:17 PM            Report of a fire inside Nordstrom
8:24:12 PM            Multiple windows being broken at Post Office.
8:26:03 PM            Group of 200-300, 3/University, breaking windows as they move.
8:27:19 PM            Group of looters 6/Olive NW corner
8:39:06 PM            Valley CDU released to attend to obligations in their own jurisdiction
8:39:51 PM            Looters at Walgreens at Pike
            Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 6 of 23


30-May-20
8:41:04 PM            Looter reentering Bartell
8:42:27 PM            Officer hit with projectile on the head
8:46:51 PM            Walgreens- 2 in custody
8:47:53 PM            Looting, Tabaco store 3/Pine
                      Individual spray-painted kill cops on the side of the building –
8:48:42 PM
                      Pendleton store
8:49:50 PM            Handgun at Robins Brothers jewelry store
8:54:15 PM            Large group near 4/Pine smashing windows
8:58:41 PM            Citywide: all traffic resources to block traffic coming into downtown
8:59:16 PM            Multiple looting occurring, bikes to go mobile to deter
9:05:10 PM            Rocks and bottles 5/Pine, transport needed for 4 prisoners at 5/pine
                      Westlake center reports of 10 individuals with crowbars attacking
9:13:39 PM
                      security. Units there not seeing anything.
9:20:10 PM            Looting at Pacific Place
                      Per South ACT officers: 2 rifles, handgun compact, gloc 9mm in a
9:28:46 PM
                      fanny pack
                      10 Sheriff deputies to west to handle 911 calls, 8 going to East, 20 will
9:32:20 PM
                      rove downtown
9:33:14 PM            Men’s Warehouse looting
9:37:22 PM            Looters at Bartells 5/Olive resources being requested
9:39:01 PM            Jewelry store 5/University broken into
9:39:49 PM            5/pine highly agitated male with body armor and rifle
9:42:21 PM            Stabbing 5/pike need medic, stab wound to abdomen
9:45:25 PM            Requesting 5/Pike for scene security
9:46:35 PM            Reports of bats being swung on 1st- units responding
9:47:29 PM            523 union – Bank has live feed of 2 people in the bank
9:51:50 PM            10-20 subjects lighting items on fire 2nd floor pacific place
9:52:56 PM            Bellevue SWAT enroute to check on fire at Pacific Place.
9:54:38 PM            Looters back at Vans
9:54:54 PM            3 in custody at Walgreens 3/Pike
                      Units in the area of Westlake, reports of people on the roof of Pacific
9:55:24 PM            Place… Radio: its security. They locked themselves up there, Bellevue
                      SWAT enroute.
                      Fire enroute to NorthFace looters are setting fire. Units are clearing the
9:56:18 PM
                      building.
10:04:32 PM           Looting at Nordstrom’s.
10:10:39 PM           Looting at Patagonia.
10:12:14 PM           Units taking bottles, explosives from the crowd 6/Pine.
10:20:28 PM           Reports shooting from a silver Malibu 3/pike
10:27:59 PM           Pursuit en route NB I-5
10:29:56 PM           Vehicle in pursuit has crashed
10:32:58 PM           One in custody I 5 onramp Dearborn
10:38:00 PM           Looting at Northface
10:38:14 PM           Looting at Verizon
            Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 7 of 23


30-May-20
10:41:24 PM           Vans and Bartells waiting for transport
10:51:13 PM           Looter inside Target, 2nd floor
11:03:59 PM           1/Pine subjects breaking into Seattle T shirt Shop
11:04:12 PM           1/Blanchard subjects in the Robins Brothers Jewelry store
11:08:21 PM           3 in custody at Pacific place 7/olive need additional resources
11:10:38 PM           2 arrested at Target
11:10:51 PM           2/Union firearm recovered
11:11:04 PM           Looters at Arcteryx
11:12:28 PM           Need additional units at North Face
11:13:03 PM           Bellevue SWAT enroute to Arcteryx
11:14:05 PM           Request for assistance at North Face
11:14:43 PM           Large group entering Smoke Shop
11:16:17 PM           Bellevue SWAT heading to North Face
11:16:25 PM           Units under control at NorthFace
11:26:34 PM           T mobile Looting
11:26:54 PM           Looting at Cupcake Royale
11:27:32 PM           Looting Elliott Ave/Bell St
11:29:11 PM           2/Pike for another arrest
                                 nd
                      Target – 2 Ave on 3rd floor man destroying electronics area with
11:30:45 PM
                      garbage can
                      Bellevue SWAT – citizen reporting someone stuck in the elevator on
11:34:48 PM
                      McDonalds side
11:48:18 PM           Looting at Carhart
Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 8 of 23


  1-Jun-20
2:22:19 PM   75 protesters at Westlake park
2:28:56 PM   75-100 now at Westlake
2:29:17 PM   National Guard deploying
2:56:26 PM   10 or so masked up at library
2:58:21 PM   Check 1000 4 Avenue for masked up protesters with bats
3:08:55 PM   National Guard has deployed
             Crowd is 500+ making contact with group and will escort if marching. If unlawful conduct,
3:13:47 PM
             group will be moved to the south
3:18:59 PM   Group has leaf blowers
3:21:01 PM   Group plans to march to court house and then back, part of route on 3rd Ave
3:37:26 PM   crowd size increasing
3:50:04 PM   crowd size now over 1000
3:53:58 PM   Officer struck by rock/unknown injury
3:59:33 PM   crowd size now over 1500
4:07:54 PM   crowd stopping at Federal Building
4:21:24 PM   crowd stopped at 3rd and James
4:32:45 PM   Estimates 2500 in group now
4:38:05 PM   Group giving speeches at City Hall Park, may move at anytime
4:43:40 PM   Some in group starting to mask up at 3rd and James
4:45:50 PM   two separate groups
4:56:54 PM   Male in orange jersey picking up rocks at 516 James Street
5:00:42 PM   Subjects attempting to destroy bike
5:05:42 PM   Man trying to break into a medic van
5:08:06 PM   Group now approximately 4000, now heading to Westlake, northbound on 4th Ave
5:09:02 PM   group of 6 on south side 6/James, one has large stick
5:16:22 PM   Used blast ball to disperse disturbance at 4/Columbia
5:27:16 PM   Group is 2 1/2 blocks long
5:37:19 PM   Arrest 4/University, need transport
5:40:06 PM   Crowd now approximately 7000, crowd talking about marching to East Precinct
6:04:03 PM   WSP may be shutting down I-5
6:04:34 PM   Bottles thrown at officers at 5/Pine, and I-5 will be shut down
6:12:49 PM   Approaching Boren
6:28:31 PM   crowd members trespassing on scaffolding at Boren and Pine
6:34:21 PM   head of march on Bellevue and Pine
6:46:59 PM   Officers needs help at 2nd and Pine
6:47:35 PM   under control, 2/pine/no additional info
6:52:00 PM   march stopping often, still not to broadway
6:54:59 PM   head of march at Harvard, still eb
6:57:37 PM   tail of march, summit and pine
7:11:17 PM   march stopped at police line, 11th and pine
7:12:53 PM   crown at 11 and pine, now all on knees
8:09:04 PM   now part of the group at 12 and pike
8:14:52 PM   now n/b from 13th and pike
8:15:51 PM   now n/b from 13th and pine, continuing n/b
8:41:57 PM   13 Pine Disperse, NB from 13/Pine
8:50:23 PM   Some of group moving nb
8:54:11 PM   Fireworks @ 13/Pine
8:55:35 PM   2000 marchers,
             Alexander Woldeab arrived at demonstration on 11&Pine. "Near 9:00 p.m. my partner
             and I were returning to the western barrier on E Pine St and 11th Ave after grabbing
9:00:00 PM   snacks and water from a mutual aid station near E Pike St and 11th Ave. As we reached
             the corner of E Pike St and 11th Ave we were almost immediately met with flash bags
             and tear gas without any warning. I was stunned."
9:04:16 PM   they are attempting to push through barricade
9:04:28 PM   we need more units they are pushing hard
 Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 9 of 23


   1-Jun-20
 9:04:37 PM   need support 11/pine
 9:04:52 PM   all units push…. Deploy OC
 9:06:08 PM   Group pushed through fence line, activate cameras, threw 1 bottle
 9:07:45 PM   Mask up, not allowed to push again
 9:09:08 PM   Several in group with umbrellas
 9:09:21 PM   All Units goggles & masks
              Muraco Kyashna-Tocha arrived at 11&Pine "after dinner." At "around 9:10 p.m., we were
              still non-violent and police officers continued to avoid eye contact. I did not hear the
              officers issue any warnings, and they did not have any masks. But seemingly without any
              provocation, the police officers began pepper spraying me and other protesters at the
 9:10:00 PM   barricade. I was not being violent, nor was anyone else around me being violent. There
              was pepper spray on the whole right side of my body, my eye, my ear, my hair, and my
              mask. It took almost a minute for the pain to take effect. After a minute, I could no longer
              see clearly. But I knew the police threw flash bangs grenades—because I could hear
              their loud bangs and see the bright flashes of light."
              Alexandra Chen, "On Monday, June 1, 2020, I participated in the protests in Capitol Hill,
              approximately in the area near 11th Avenue and Pine Street. I stayed away from the front
              lines, largely because I was afraid of being gassed again. I didn’t have a clear view of
  Unknown
              what happened in front, but I remember this as “the day of the pink umbrella.” The police
              used flash bangs and tear gas. Though the gas had a similar effect to what I experienced
              on May 30, I think it was less severe because I was further away."
 9:10:15 PM   Per IC deploy blast balls & CS
 9:11:18 PM   Crowd breaking up now
 9:11:33 PM   Some headed south, some headed west
 9:13:55 PM   Largest group headed southbound on 11th/Union
 9:22:15 PM   Mob is over 80 running WB on Pike WB
 9:22:26 PM   Taking bottles, rocks & pyro
 9:22:59 PM   100 now all in black wb Pike from Broadway
 9:26:13 PM   Group 150-200 @ Cal Anderson Park
 9:28:07 PM   Declaring a Riot 216
 9:29:00 PM   PA announcement
 9:29:17 PM   Patrol vehicle needed for dispersal order
 9:29:36 PM   Car tried to hit an officer
 9:31:16 PM   Rolling dumpsters down the hill in front of Hugo House at 11 Ave
 9:33:14 PM   Preparing to give dispersal
 9:34:45 PM   Individuals throwing rocks & bottles pushing north
 9:38:28 PM   going to head back to westlake, crowd of 100 at Westlake
 9:44:14 PM   group of 30 nb on 12th on w side of street
 9:46:21 PM   500 running wb towards downtown
 9:48:14 PM   Group at Pine and Boren confrontational, throwing things, jumping on things
 9:49:11 PM   500 crossing Boren overpass
 9:50:35 PM   National guard enroute to Westlake
 9:50:58 PM   Assault rifle @ the Ihop parking lot in grey car
 9:52:30 PM   1 injured officer being treated @ East Precinct
 9:54:41 PM   West Precinct is under control
10:02:17 PM   Vehicle fleeing downtown w/rifle / black Dodge Charger
10:03:13 PM   Injured officer going to Harborview Medical Center
10:03:23 PM   200 people steady stream Westlake
10:05:10 PM   300-400 at Westlake
10:24:49 PM   Group of 300 marching up towards E. pct,
10:26:08 PM   Approximately 200 11/Pine, another 300 enroute
10:26:53 PM   100 Harvard EB per Guardian One
10:32:49 PM   Property damage at Game Stop- broken windows
Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 10 of 23


   1-Jun-20
            report of male with AR 15 south side, strapped to his chest white male, last report east
10:36:57 PM pct south side in the crowd…. 11/pine intersection- black or brown helmet, on sw west
            corner
10:38:42 PM per civil emergency order confiscate the firearm
10:38:59 PM bottles and rocks 11/pine
10:39:11 PM 300 headed back to West Pct
10:40:19 PM Man with rifle south of intersection 11/pine – red beanie
10:40:46 PM if we contact him, we can confiscate the rifle, if he refuses, he can be arrested
10:45:40 PM
              Westbound on Pike from 10, maybe heading toward Westlake, 300 people approximately
10:48:33 PM   group attempting to light a dumpster fire… individual put dumpster fire out
10:49:34 PM    group is wb pike approaching Boylston
10:50:19 PM   300 returning west from East Precinct
10:51:14 PM   100 protestors out with national guard, crowd is hostile
10:53:06 PM   head of the group is approaching Belmont
10:54:06 PM   group turning NB on Minor
10:54:41 PM   info: subject with rifle in the rear just past Bellevue and Pine
10:55:28 PM   crowd is west on Pine
10:56:18 PM   wb Pine crossing Boren
10:59:07 PM   stopped 800 block of Pine
11:00:28 PM   they are on the move again
11:02:03 PM   2 males breaking into 7/pike, Regal movie theatre, breached doors
11:03:06 PM   Property damage suspects running into crowd
11:03:58 PM   Crowd SB on 5th ave
11:07:24 PM   crowd at 6/University
11:09:26 PM   Group @ University & 5th
11:11:19 PM   wb on Spring/6th, per Guardian 1
11:12:16 PM   Headed S on 5th from Spring
11:12:55 PM   Head wb on Spring
11:13:21 PM   stopped @ 5th & Spring
11:17:33 PM   crowd size 200
11:17:40 PM   Going downhill on 5/spring
11:19:13 PM   WB on Spring on 3rd
11:19:26 PM   150-200 crowd size per Guardian 1
11:19:37 PM   Male w/ar15 in the middle of the group
11:23:04 PM   2/University group
11:24:04 PM   2/Seneca arrest
11:24:08 PM   crowd size NB 2nd 200+
11:24:33 PM   NB on 2nd against traffic
11:26:29 PM   Male w/AR has been arrested
11:26:50 PM    W/M arrested w/rifle, weapon seized and under control
11:29:01 PM   Group approaching Stewart with flares
              Rifle has been confiscated, compliant suspect headed to pct. Arrested due to officer
11:29:23 PM
              safety/hostile crowd
              Nathalie Graham, I was working at The Stranger’s office at around 11:30 p.m. The office
              is on the third floor of a building that has a clear view of the intersection at 11th and Pine
              in Capitol Hill, which has become a daily protest site. That night, I was recording the
              demonstration from the fire escape. The vast majority of protesters below had been
11:30:00 PM   peaceful, although a few individuals had thrown water bottles, rocks, and at one point a
              traffic cone. Overall, the demonstration did not appear to be dangerous or out-of-control.
              The police made an announcement that I could not hear over a loudspeaker, and almost
              immediately afterwards removed their barricade so that officers on bikes could come
              streaming through into the crowd of protesters. They also started firing tear gas.
11:34:02 PM   shots fired east of 12/Pike
11:34:19 PM   violent aggressive crowd, pushing officers refusing to follow orders
Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 11 of 23


   1-Jun-20
11:46:25 PM 1/spring male w/rifle
11:46:41 PM car 21, remind them of civil emergency curfew order regarding weapons
11:48:16 PM 13/Pine shots going off couple blocks east
 Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 12 of 23


    6/2/2020
11:02:36 AM    group of about 200 gathered Benaroya
11:04:31 AM    group NB on 3rd from Union
11:06:42 AM    Group nb on 4th – approx 400-500
11:10:01 AM    group is peaceful
11:11:32 AM    Benaroya, NB 4th, on east sidewalk, toward Lenora
11:17:33 AM    head of march 4 / Bell, tail 4 / Stewart
11:21:13 AM    lead is approaching Vine
11:22:00 AM    reaching Denny, both sides of the sidewalk, various groups, peaceful
11:26:27 AM    march has turned eb on Broad from 4th
11:26:42 AM    group is scattered out, groups of about 30-60
11:29:13 AM    largest contingent of the crowd is crossing Broad
11:29:28 AM    head is NB approach Harrison on 5th
11:30:22 AM    crowd size is approx 500
11:31:03 AM    group is peaceful, on sidewalks, heading into Center Grounds to McCaw Hall
11:33:31 AM    head of the march is wb on Mercer approaching 4th ave N
11:33:51 AM    next big group is crossing Broad
11:36:26 AM    head of the march is at McCaw
11:39:10 AM    tail is about to cross 5/Harrison, still nb on 5
11:43:46 AM    tail WB Mercer from 5th
11:45:48 AM    group starting to go into street along Mercer in front of McCaw Hall
11:59:45 AM    crowd is still stationary outside of McCaw Hall, peaceful and taking up 1 lane
12:04:45 PM    group is still at McCaw, parts of the group are breaking off
 1:01:29 PM    McCaw Hall group breaking up
 1:25:33 PM    National Guard arriving at West Lake
 1:33:22 PM    Peaceful sit-in at the Seattle Center at 1600 hrs.
 2:34:18 PM    crowd at westlake 250 giving speeches, some wearing gas masks
 2:43:12 PM    organizer at Westlake wants to talk about a route.
               Info -2nd to Pike from WB Pine from Cal Anderson for speeches and then back to
 2:49:05 PM
               Westlake on WB Pine
               245XXV minor and howell, associated with group of individuals with leaf blowers heavy
 3:04:01 PM
               backpacks
 3:10:11 PM    Group 300-350 now
 3:13:02 PM    Stady flow of people heading towards Westlake from 8/pine
 3:19:28 PM    crowd is growing
 3:26:03 PM    500-600 crowd @ Westlake
 3:26:28 PM    Cal Anderson about 10 protestors
 3:35:13 PM    Metro advised to divert nb traffic on 4th av onto to 3rd
 3:35:46 PM    crowd seems to be moving
 3:36:37 PM    march is on 2nd now
 3:37:27 PM    sb on 2 av crossing pike
 3:37:34 PM    march stopped at 2/pike
 3:37:42 PM    sb on 2nd
 3:38:40 PM    4 pine wb in street for splinter group
 3:39:36 PM    moving sb on 2nd
 3:40:40 PM    2nd group staying back, following 1st group
 3:41:30 PM    700+ people
 3:43:30 PM    leaf blower group in back
 3:45:10 PM    Head approaching 2 marion
 3:50:24 PM    holding at 4/james
 3:51:04 PM    head is on james now
 3:52:05 PM    continuing to march north james
 3:52:51 PM    Sb on 4th
 3:54:39 PM    crowd headed toward eoc
 3:56:18 PM    will be riding with group in front, seem peaceful so far
 3:56:44 PM    sb 4th & james tail
Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 13 of 23


   6/2/2020
3:57:15 PM    group at westlake possibly preparing a march
4:00:16 PM    crowds allowed fire trucks out, will determine where they will park
4:01:34 PM    Lead nb on 5
4:03:28 PM    group is wb on pine from westlake 600-800 people
4:06:45 PM    group 800 crowd size sb on 2 av
4:07:59 PM    group is eb on pike from 3 av
4:11:38 PM    6/pike eb head
4:12:47 PM    eb on pike towards E. pct crowd of 1000
4:20:50 PM    agitator in the group trying to isolate that subj to prevent further
              crowd of 1500 @ east pct
4:43:17 PM    eoc, one of the city vehicles has damaged to one of the windows, some of the group is
4:49:00 PM    not seeing prop damg, crowd is peaceful
4:55:34 PM    300-500 up east
4:55:43 PM    50-75 gathered @ Westlake and growing
4:56:43 PM    group outside is standing back up
4:57:20 PM    group is SB on 5th
5:00:10 PM    crowd taking a knee
5:02:32 PM    E pct group approx 500 marching they are currently approaching 16/aloha
5:04:23 PM    E pct group 18/aloha
5:04:49 PM     crowd is 300-400 crowd 5/yesler but more coming in
5:06:26 PM    E. Pct per guardian 1 group appears peaceful
5:07:46 PM    E Pct, E prospect from 18 crowd moving
5:08:44 PM    50 rocks 1111 E piling up, east pct
5:09:29 PM    group of 100 @ westlake
5:10:07 PM    currently have a protest at east pct that is 700-800, 300 at 5/washington
5:23:29 PM    E. pct crowd is now @ SB 15/Aloha across Mercer, Thomas
5:27:04 PM    splinter group 500 continuting wb to join eoc group, wb on pine approx broadway
5:29:19 PM    EOC crowd is up on feet, approx 400-500 unknown where they are going
5:29:40 PM    eoc group small pieces are leaving
5:31:17 PM    E. Pct group went E on Howell from 12th
5:32:30 PM    eoc group wanting to go nb 5/av
              intent of group is nb on 5 wb jeff to 4, pike to broadway, broadway to pike. Heading to Cal
5:37:47 PM
              Anderson Park
5:38:34 PM    group is wanting to go to cal anderson
5:42:35 PM    wb jefferson approaching 4 av
5:42:44 PM    nb 4 av approaching james
5:43:41 PM    reaching cherry
5:44:29 PM    nb 4th approaching columbia
5:45:21 PM    4 columbia nb
5:45:54 PM    Cal anderson group @ E pct
5:46:29 PM    4 marion nb
5:47:16 PM    4 madison nb, slowing down for stragglers
5:47:59 PM    4 passing madison nb
5:49:15 PM    spring st 4th will be static. Head of march is in the middle of street
5:50:42 PM    E pct crowd 2000
5:50:51 PM    other crowd is wb on 5th go down to 4th to meet up with other group. Several 100
5:51:46 PM    group has stopped and is kneeling or laying down on 4 av between
5:52:23 PM    group is still stopped @ 4 spring between 4 spring/columbia group is static
5:53:42 PM    E. Pct. group of about 800 moving to Cal Anderson
5:55:23 PM    march at seneca continuing nb
5:55:32 PM    tail approaching madison
5:55:39 PM    300-400 @ 5/james
5:58:19 PM    approaching union. need to make sure pike is clear for the group
5:58:50 PM    approaching pike and then will be eb from there
5:59:54 PM    Group at westlake starting to move eb
            Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 14 of 23


               6/2/2020
            6:00:00 PM     Andrew Woldeab arrives at 11& Pine
            6:00:13 PM     tail 4 university
            6:00:49 PM     eb pike approaching 5 av
            6:01:10 PM     splinter group took 4/pine small group of 60
            6:01:36 PM     groups are joining from westlake
            6:01:52 PM     group 5th and james headed wb
            6:03:04 PM     eb on pine splinter group doesn’t want to join the main group
            6:03:24 PM     will let group continue to march as they have been peaceful
            6:03:49 PM     1500-2000 at E Precinct
            6:04:10 PM     group is nb on 3 av from the headquarters group 300-400
                           splinter group EB cherry from 3rd going up to 4th av. Street preacher is having some
            6:07:51 PM
                           altercations with group. Preacher is running away
            6:09:10 PM     EOC group is headed up 7/Pike
            6:14:52 PM     Splinter eb on pike/4 Av, 100 not causing any traffic issue
                           Andrew Woldeab: When we arrived back at Cal Anderson Park, there were less people at
Unknown (placed at first   the precinct, and we were tired so we decided to go home before realizing we were
mention of Cal             missing our apartment key. We were looking for our key, on 13th Avenue and E Olive St
Anderson; likely this      when we heard loud bangs. We ran to the intersection of Pine and 13th to see what was
occurs several hours       happening and there saw and heard at least ten more flash bangs and saw a cloud of
later)                     yellow teargas floating into the air by the barricade and quickly left so as not to inhale any
                           of the toxic smoke. As we left we heard more flash bangs going off behind us.
            6:45:42 PM     Group plans to march around the barricades to Cal Anderson
            6:55:20 PM     a couple minutes ago announcement was made to stay off the fence line
            6:55:56 PM     crowd at 12/pike walking eb
            6:56:06 PM     crowd at 12/pike walking eb
            6:56:36 PM     10-15 passing around syringes with unknown substance
            6:59:19 PM     small group has wooden shields 14/pike
            6:59:45 PM     gave another pa announcement to have them respect the fence line
            7:01:12 PM     small group wb on olive
            7:02:47 PM     214 small group wb on olive
                           at 11/pike male in white shirt with microphone being surrounded by 50 people nothing
            7:03:06 PM
                           physical just north of 11/pike
                           Guardian 1 reporting someone ontop of Starbucks at Pike/Broadway, appears to be
            7:08:29 PM
                           setting up a sign 4 people sitting on top
                           group 20 surrounding male with mega phone and jesus loves you sign suspect grabbing
            7:09:56 PM
                           vic arm no weapon seen
            7:30:47 PM     improvised shields, umbrellas, googles, and female w/large pipe in front of crowd
            7:35:10 PM     gave another PA announcement to get off the fence for everyone’s safety
            7:36:40 PM     824 E Pike, individuals on Starbuck painting a fist for the spotlight
            7:38:25 PM     people with face mask, face shields, and mask protection in the crowd
            7:49:56 PM     Another announcement about the fence line
            8:10:45 PM     protestors seen in area with gas cans & spray bottles/ contacted one
            8:12:12 PM     talked to organizers to come up and move people back and put down some of the
            8:47:50 PM     12/pike starting to throw stuff
            8:49:01 PM     just one agitator throwing items on 12/pike
            8:54:02 PM     11/pine several thousand still very energized
            8:58:21 PM     6/Bell piles on rocks left out
            9:00:06 PM     front of line are deploying umbrellas
            9:31:45 PM     guy starting to kick barricade 12/pike
            9:33:59 PM     12/Pine challenging barricade
            9:36:14 PM     Explosion s & w of aerial mortars
            9:39:01 PM     status of explosion, sw 11/pine sounds like it came from the middle of 11th
            9:42:17 PM     1100 broadway reports of fireworks being set off
            9:45:37 PM     same crowd size, still engerzied, no change
            9:49:29 PM     SW Corner 11/pike climbing building
 Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 15 of 23


    6/2/2020
 9:54:53 PM    appears to be moving wb, may not be all of them
 9:55:49 PM    maybe 1000 people heading wb
 9:56:41 PM    3000 people heading wb
 9:57:27 PM    mortar explosion and fireworks from bobby morris playground
 9:59:00 PM    wb Broadway continuing
 9:59:21 PM    another PA announcement to stay off the fencing
10:03:05 PM    Still several 1000 at East Precinct
10:03:17 PM    this crowd is stopped summit/pine/east
10:04:28 PM    launching mortars summit/pine wb
10:05:13 PM    sb towards bellevue & pine
10:06:38 PM    sb bellevue/pine
10:07:21 PM    Bellevue/pike sb towards union
10:07:46 PM    continuing sb thru pike/bellevue
10:09:06 PM    SB minor/University
10:10:54 PM    sb minor/university
10:11:10 PM    more fireworks in the crowd sb minor
10:13:49 PM    minor/seneca sb
10:14:28 PM    sb crossing minor/spring
10:15:55 PM    sb crossing madison
10:18:01 PM    sb minor/marion
10:18:21 PM    50 or so breaking off sb 11 av/e pine
10:19:37 PM    12 pike about 10 people
10:19:49 PM    sb minor/columbia
               Cal anderson lighting fireworks, at least 1 went towards e pct. In soccer field male red
               sweater, blk jkt, jeans lighting fireworks
10:21:55 PM    cherry sb
10:22:07 PM    sb towards james
10:24:00 PM    eb on james
10:26:16 PM    eb james from broadway
10:28:08 PM    eb from 11
10:28:38 PM    eb cherry approaching 12
10:31:30 PM    ending walk at 12 cherry just west of
10:34:53 PM    multiple seen on rooftops all appear to be peaceful
10:36:00 PM    group decided to block all of 12/cherry
               someone down on front line possibly other side of fenceline. do not want spd assistance,
10:36:40 PM
               have medic coming 11/pine man having a seizure
10:37:24 PM    No way to escort fire at this time. Moving him to East side of the park and tending to him
10:38:39 PM    group on cherry has stopped again west of 14th
10:39:01 PM    group size 300-400
10:41:32 PM    had 1 rock thrown at national guard line 11/pine
10:42:28 PM    eoc, medical emergency will be on the baseball diamond side at the park, fire notified
10:43:33 PM    eoc, is safe for fire to come in. come in from north from nagel
10:46:30 PM    guardian 1, get a visual so they can escort fire
10:46:58 PM    16/cherry march
10:47:25 PM    will bring individual to fire
10:48:16 PM    11/pine several thousand still energized
10:48:32 PM    3 mary, confirmation se side emt with seizure person. fire staging on nagel
10:49:30 PM    sb 16/cherry crowd breaking 300
10:50:19 PM    national guard getting green laser pointed at their eyes
10:50:56 PM    laser sw corner 11/pine 3rd story where they think laser beam is being pointed at national
               guardian 1 lighting up to get eyes on person hiding on barclay bldg. Appears to be
10:57:51 PM
               sneaking around pillar
11:01:41 PM    seizure patient being loaded up
11:04:48 PM    300 going westlake
11:09:29 PM    group says going to boren then going to westlake approx 300 now thinning out
 Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 16 of 23


    6/2/2020
11:11:30 PM sb 16/alder
11:13:54 PM sb 15 made way to 16/spruce
             someone is holding large metal pipe north side of line, possibly a piece of the fence, small
11:16:34 PM
             metal rod
11:20:50 PM guardian 1 appx 50 people n & s of pine
11:24:34 PM WB crowd, 16 spruce stationary still
11:27:27 PM group broke up, walking nb 16/alder
11:31:40 PM group walking down sidewalk on cherry/14 headed wb very small group
11:36:10 PM Bottles thrown at the front
11:36:20 PM go ahead and use oc and blast balls
11:37:45 PM not getting separation, deploy cs
11:37:57 PM all units deploy cs
11:38:20 PM cs getting thrown back at us
11:40:14 PM move to cross broadway
11:40:51 PM not running huddling up on 11th
11:41:33 PM I-5 is closed
11:41:48 PM crowd coming on 10th
11:42:34 PM Mortars fired from the park
11:42:57 PM broadway crowd lined up 50 yards to left
11:44:17 PM holding harvard/pine 100 running
11:44:28 PM 11 pine clear, headed no on 11th
11:45:06 PM throwing rocks 11 pine
11:45:15 PM line establish facing wb & sb
11:45:54 PM walking eb
11:47:03 PM group 40 harvard/pine
11:48:29 PM taking fireworks @ East Precinct
11:51:08 PM holding harvard/pine
11:51:18 PM olive dumpsters laid down
11:51:35 PM 11/pine moving dumpsters in direction if close deploy less lethal
11:52:14 PM is there a crowd to give a dispersal order to
11:52:44 PM harvard/pine large crowd moving toward east precinct
11:53:03 PM dumpsters towards spd on pine
11:53:44 PM 1700 blk 11th av subjects starting fire
11:54:13 PM last group eb 10/pine crossing on pine
11:56:01 PM 2 more dispersal orders given
11:56:56 PM 11 olive heading sb
12:02:20 AM get any injured officers back
12:06:39 AM 50 or less in the park
12:09:53 AM another dispersal 3 min then going to move, from last dispersal order
12:10:59 AM crowd has reorganized not responding to dispersal order 200 @ pine nagle to west
12:12:13 AM looters breaking bartells on broadway between pike/union
12:14:12 AM issued dispersal gave them 3 more min 014 hrs
12:20:02 AM 3rd and final dispersal warning given, subject to arrest if remain at pine/nagel
12:22:17 AM wb pine from broadway
12:22:57 AM advanced on crowd took off running to the west crossing broadway
12:24:10 AM arrest just east of pine
12:32:28 AM 11/pine stragglers
 1:02:36 AM Event closed
           Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 17 of 23


6-Jun-20
10:17:12 AM       8000 Crowd on streets around city hall.
10:17:48 AM       8/james down to 4th crowd size
10:18:29 AM       8000 crowd, small disturbance
10:18:55 AM       1000 coming down on Cherry
10:21:06 AM       couple thousand coming down cherry now
10:21:20 AM       blocking vehicles
10:23:14 AM       try to have police vehicles a block out so they don’t get stuck in crowd
10:24:59 AM       bikes antagonistic/but manageable
10:25:58 AM       tail cleared out, safe access to HMC
10:31:09 AM       media on scene
10:35:14 AM       still continue towards city hall plaza, no problems
10:36:07 AM       King co jail being blocked @ James
11:00:05 AM       Speeches continuing no problems
11:02:43 AM       Organizers calling for an end to the rally, people starting to leave
11:07:00 AM
                  There are people leaving, slow to disperse, multiple thousands still packed in
                  crowd is encouraging a march heading nb, have heads on the front to see where
11:19:25 AM
                  they are headed.
11:20:46 AM       still a large group in front of city hall
11:21:10 AM       people heading e of james, 2 impromptu marches, people dispersing,
11:22:06 AM       male kicking a vehicle at the 200 blk of james
11:22:51 AM       folks in front of street of city hall, group headed nb on 4th
11:25:22 AM       lead at 4/union
11:25:54 AM       civilian bicyclists are securing roads as crowd
11:26:24 AM       3 av blocking each street as march moves forward
11:28:17 AM       moving eb on pike, march stretches for many blocks
11:29:18 AM       eb on pike at 7th
                  Bicyclist stopping traffic for protestors, Don’t be alarmed by the bicyclist tactics,
11:30:23 AM
                  let them manage themselves
11:31:26 AM       7 pike eb headed for e pct
                  eb just past convention place, very large crowd, 4-5 blocks stretch across
11:33:12 AM
                  sidewalk to sidewalk possibly 2000 crowd size
11:35:37 AM       Pike/Boren approaching e precinct
11:37:00 AM       religious group with crowd @ Pike/Boren
11:38:53 AM       religious group person being harrassed, get west resources to respond
11:40:06 AM       12/pike
11:40:34 AM       5/pine male not allowing traffic to flow, in middle of street
11:41:07 AM       tail is at 4 back open
11:41:49 AM       Pike/Harvard head of protest
                  Some disturbance at the back of group – some seem to be holding back at this
12:25:48 PM
                  time
12:26:18 PM       Peaceful protesters trying to stop others from causing issues in the crowd
12:28:43 PM       Group is NB on 11 – unsure of route at this time – seem to be rallying
                  6-7 protesters with backpacks – took off SB on 13 Av when Officers approached
12:37:21 PM
                  – unknown location
                  2000 marchers at Alaska Junction – 4 to 5 blocks – all lanes of traffic blocked
1:23:21 PM
                  from Alaska/California to California/Hines
           Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 18 of 23


6-Jun-20
1:26:08 PM        Alaska Junction protesters laying down in intersection
1:35:00 PM        Appears to be a disturbance in the middle of crowd at 12/Pine
                  WM w/ American flag walking in crowd with assault style rifle slung over his back
1:35:54 PM
                  – causing a disturbance earlier
1:37:26 PM        Protesters in West Seattle having sit-in
                  One male trying to organize a march from Mercer to South Lake Unit – looks like
1:45:06 PM
                  a group is splintering to march
1:48:56 PM        Group stopped at Broadway/Pine
                  Per Captain Davis – West Seattle protest group at about 4500/5000 people –
1:49:10 PM
                  starting to rain
1:51:55 PM        About 100 people still at 11/Pine
1:54:52 PM        Cars at Howell/Broadway are all making U-turns
1:56:02 PM        East Precinct marchers continuing WB on Pine from Broadway
1:56:59 PM        Bicyclists making up the rear of East Precinct march on Pine from Broadway
1:57:52 PM
                  Male climbing up fire escape of building on SW corner of 11/Pine – now on roof
1:59:26 PM        East Precinct march – marchers now at Bellevue/Pine
2:02:10 PM        East Precinct march approaching Pine/Melrose
2:06:02 PM        East Precinct march is stationary and blocking intersection of Boren/Pine
                  East Precinct march count approximately 1000 – just turned NB on Boren to
2:06:32 PM
                  begin marching again
2:09:43 PM        EP march continuing on Boren – approaching Howell
2:13:52 PM        EP march approaching Fairview
                  West Seattle group count at approximately 2000 – Oregon/Edmunds is now
2:14:17 PM
                  open
2:21:18 PM        EP march now stopped on Fairview – NB from Denny/John
                  Space Needle march now SB on 2nd from Broad – tail just crossed Denny/Broad
2:22:49 PM
                  – count approximately 500 to 1000
2:29:22 PM        Space Needle march WB on Bell to 1 Av
2:30:00 PM        Metro buses having trouble navigating Fairview due to EP marchers
2:34:22 PM        EP march headed NB on Fairview
2:37:26 PM        EP march at Fairview/Harrison
2:38:18 PM        EP march intention is to shut down Mercer
2:40:24 PM        State Troopers are shutting down NB/SB I5 traffic
2:48:19 PM        All directions of traffic blocked at Mercer
2:48:34 PM        EP march holding intersection of Mercer
2:56:25 PM        Group in intersection of 11/Pine is about 400 people
2:56:44 PM        EP march at Mercer is about 150 people
                  Space Needle march count at 1000 people – headed EB on Pike then SB on 3
2:57:00 PM
                  Av from Pike
2:58:09 PM        EP march now moving WB on Mercer
3:00:20 PM        Fairview and EB Mercer now open
3:01:35 PM        EP march approaching Westlake
3:02:08 PM        EP march headed SB on Westlake from Mercer
3:03:11 PM        EP march count approximately 600
3:04:01 PM        Space Needle march at 4/Union – Approximately 1500 – very peaceful
3:04:46 PM        EP march still SB on Westlake
           Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 19 of 23


6-Jun-20
3:05:53 PM
                  Fairview at Mercer now open both directions – I5 to open back up both directions
3:06:54 PM        Space Needle march EB on Pike from 4 Av
3:07:27 PM        EP march still SB on Westlake crossing Harrison
3:07:47 PM        Space Needle march now close to 2000
3:08:40 PM        EP march at Westlake/Denny – will approach West Precinct in 5 minutes
3:09:34 PM        Space Needle march continuing EB on Pike – crossing 7 Av
3:10:35 PM        Space Needle march passing Convention Center
                  EP march says they will head to Pike and head EB back to Cal Anderson Park –
3:11:30 PM
                  count at approximately 200 to 300 people
3:12:50 PM        EB march approaching Westlake/Lenora
3:14:01 PM        Units have cleared Denny
3:14:26 PM        EP march stopping at Westlake/Lenora
3:17:01 PM        Estimated crowd at East Precinct is about 1000 people – 11/Pine
3:18:55 PM        Space Needle march – 2500 to 3000 still EB on Pike heading to Bellevue
3:25:47 PM        Space Needle march NB on Boylston from Pike
3:26:51 PM        headed to Cal Anderson from Boylston
3:27:06 PM        crowd 2000, under control
3:27:21 PM        sb westlake approaching 7th
3:27:57 PM        Pike/Summit tail Space Needle march
3:28:54 PM        Space Needle March – approaching Broadway eb
3:29:36 PM        Westlake and Stewart, Sb on 5
3:30:11 PM        2nd group – 2-300
3:30:51 PM        Space Needle Group EB 10th approaching w/Cal Anderson Group
3:30:54 PM        Boyston/Pike EB Space Needle Group
3:31:52 PM        E Pct Group – SB 5 passing Olive
3:34:35 PM        Units cleared Olive interchange at I5
3:38:19 PM        EP march now approaching 8/Pine
3:39:31 PM        Disturbance between religious group and other protesters at 5/Pine
3:42:19 PM        EP march lead approaching Boren/Pine
3:43:32 PM        Tail end of EP march passing 9/Pine – Religious group following behind
                  500-700 people gathered in Red Square – group now moving – headed NE out
3:50:07 PM
                  of square to unknown location
                  now secure from venue – all went off without a hitch – kudos to all involved –
3:51:59 PM
                  estimated 5000 people involved in protest
3:53:06 PM        UW group looks to be heading to Magnuson Park
3:53:32 PM        EP March now re-joining group at Broadway/Pine
                  All 3 separate groups at East Precinct are now back together in one large group
3:54:17 PM
                  at 11/Pine
3:57:41 PM        Red Square clear
3:58:36 PM        EP group has splintered and a portion has headed NB on Broadway
4:25:56 PM        Crowd size at 11/Pine about 2500
4:38:48 PM
                  UW group NB at 15/Pacific – UW Police monitoring group – seems peaceful
4:45:51 PM        UW group size approximately 200-300 people
4:53:48 PM
                  PA move on other side of fence, crowd going over fence
           Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 20 of 23


6-Jun-20
4:52:12 PM           In the process of having them go back over the fence
4:54:47 PM           5 people just went over the but went back peacefully
5:13:37 PM           UW group headed NB on University Way crossing 45th
5:22:05 PM           UW group now laying down in intersection of University Way/45th
5:30:56 PM           East Precinct perimeter is packed with protesters
5:36:13 PM           Drone flying near East Precinct
                     Public announcement made on PA for subjects to stay on other side of fence and
6:00:27 PM
                     not cross over – East Precinct
6:01:17 PM           protesters laying in the street on 12/Olive blocking Patrol cars
6:02:34 PM           Man with mirror in front line trying to blind Officers with the sun
                     Crowd let Officers know there was a male starting fights inside the crowd –
6:10:48 PM
                     Officers have extracted male from crowd
6:19:37 PM           Groups at 13/Pine and 12/Olive seem to be coordinating
                     Group up front knocked down some barricades – East Precinct Officers to issue
                     verbal warnings and re-establish the line
                     All East Precinct Units to push the line and re-establish fencing
                     East Precinct line has been re-established – continuing to make announcements
7:01:35 PM
                     to keep people back
7:04:16 PM           800 people gathered now at Magnuson Park
                     Ferrari dealership has (3) armed security guards – pepper spray and AR15
7:18:49 PM
                     weapons
7:21:10 PM           Large drone flying above East Precinct
7:22:39 PM           Crowd has pushed fence line back at least 15 feet
7:23:23 PM           Officer issuing warnings
                     Fence line now pushed back at least 20 feet – Officers forming plan to push back
7:23:42 PM
                     line and re-establish line
7:24:51 PM           Crowd setting up umbrellas at the line
7:25:29 PM           SWAT at the line
                     East Precinct Officers/Command formulating coordinated plan to push the line
7:27:07 PM
                     back
7:28:05 PM           Body camera on now
7:31:02 PM           One more announcement before moving forward to reset the line
7:35:51 PM           SPD moving forward to re-establish the line
7:36:31 PM           Protesters throwing items and trying to take fencing from SPD

                   Abie Ekenezar, "On Saturday, June 6, I participated in a protest in Capitol Hill, at
                   the corner of 11th Avenue and E Pine St. Police kept repeating that they wanted
Unknown (placed at protesters to move back, but the crowd did not move. Despite the SPD violence
known UOF)         against protesters I had witnessed the prior weekend, I was shocked by the
                   severity of the law enforcement response.I saw officers begin lobbing canisters of
                   some kind of chemical irritant. The girl standing in front of me started choking on
                   whatever chemical had been deployed, and she began screaming and crying."
           Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 21 of 23


6-Jun-20
                  Alexandra Chen, "On Saturday, June 6, 2020, I was not present when I learned
                  that law enforcement had deployed chemical agents, tear gas or pepper spray, in
                  Capital Hill, the area near 11th and Pine. But when I heard that it had been used,
Unknown           I rushed to join the group. I was shocked and infuriated because I thought the
                  police had violated the mayor’s 30-day ban. I wanted to show up to support the
                  other protesters and to show that I would not be intimidated by the use of force
                  by the police."
7:36:47 PM        OC deployed
7:37:02 PM        Deploying blast balls
7:37:35 PM        Holding the line
7:38:26 PM        More Bike Units needed to clear crowd at 11th
7:39:07 PM        Deploying blast balls
7:39:23 PM        Crowd still throwing items at Officers
7:39:34 PM        Creating space with OC and blast balls
7:40:14 PM        Shifting line to NW and deploying more blast balls
7:41:23 PM        Crowd throwing explosives at SPD
7:41:37 PM        Deploy OC as SPD sees fit
7:43:03 PM        Deploy blast balls on last push
7:43:22 PM        SPD taking bottles
7:46:03 PM        Crowds of 300 to North – 100 to South and 400 to West
7:46:25 PM        SPD taking glass bottles
7:46:52 PM        Units holding at North side
7:47:22 PM        OC deployed
7:49:00 PM        Preparing for at least one arrest
7:49:12 PM        One male holding on to something and staying put
7:50:37 PM        Glass bottles and fireworks being thrown at SPD
                  Holding line at Broadway – working on plan to head back to original line – fences
7:50:55 PM
                  have been re-established
7:53:10 PM        Line held currently just East of Broadway
7:54:12 PM        Officer injured – Fire to update status
7:57:36 PM        Fire requested to stage at East Precinct – multiple Officer injuries
7:58:44 PM        2 prisoners in holding cells at East Precinct
8:04:36 PM        Medics arrived at East Precinct to treat 2 Officers for injuries
8:13:31 PM        1 Officer headed in to East Precinct to get checked for injuries
                  Leaders of peaceful protests want to march peacefully with Officers – they will
8:14:23 PM
                  take lead of line to control marchers
8:15:08 PM        Subject taking possession of traffic cones –
8:19:15 PM        Crowd using improvised explosives and throwing at Officers
8:25:30 PM        is abs on scene to recover improvised exposives? be there in a min
8:26:08 PM
                  2000 marchers in North precinct – stretches from Magnuson Park to Windemere
8:34:23 PM        SPD will establish a line just to the West of Broadway/Pine
                  Approximately 50 people walking in the street blocking traffic – NB 10 Av/E
8:35:26 PM
                  Prospect
8:46:45 PM        Need another foot squad on the line
8:50:47 PM        Group in all black making molotov cocktails – in alley behind 11 Av
8:51:43 PM        Group of 8 making molotov cocktails headed NB on 13/Pine
           Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 22 of 23


6-Jun-20
8:52:59 PM
                  Group of 8 making molotov cocktails headed WB on Olive toward the front of line
8:55:09 PM        Subjects in black approaching rear of group
8:55:56 PM        Subjects in black approaching front of line
8:56:34 PM        Subjects in black at front of line next to person with a green sign
8:57:05 PM        SPD moving people back
                  Marchers do not want to take freeway and will give statements to promote non-
8:58:13 PM
                  violence
9:00:15 PM        SPD still moving back to original line spot
                  Protesters pushing against Officers on the line as they are backing up – now
9:00:30 PM
                  throwing projectiles
9:06:05 PM        Protesters are linking arms – no in/out access
9:07:27 PM        SPD re-establishing fence line
9:08:34 PM        Officers only to turn off body cameras when entering the Precinct
9:09:03 PM        Recruiters are trying to get people to rush the SPD line
9:09:17 PM        SPD to hold Police Line about 10 feet back
9:12:25 PM        All units not on the line can deactivate body worn camera
9:12:48 PM        Protesters trying to push other lines around perimeter of Precinct
9:17:40 PM        12 people making molotov cocktail on foot near Cal Anderson
9:19:44 PM        pushing fence @ 11/pine head eb
9:20:43 PM        trying to break fence again
9:25:45 PM        Chief Mahaffey to the Pct
9:29:13 PM        throwing object 11/pine officer struck
9:29:56 PM        crowds using strobes front line 11/pine
9:34:43 PM        lasers being pointed at ofcrs from crowd
9:37:12 PM        Shining red laser onto the roof at ofcs
                  line of protestor bikes blocking ws 12/pike letting civilians thru may not let spd
9:41:14 PM
                  cars thru
                  advise still have someone in the crowd lasering officers in the eye. Subj in whi
9:43:43 PM
                  hard hat, pointing lasers at ofcs on the roof
9:53:09 PM        protestors block pike
9:53:53 PM        100 protestors 12/pike pretty vocal, blocking the roadway
10:07:39 PM       100 protestors 11/pine sb
10:13:35 PM       shining green laser guy has protecting eyewear
                  13 pine is blocked by protestors laying down with their civilian bicycles line
10:14:38 PM
                  behind them
10:16:42 PM       65 at 13/pine
10:17:41 PM       wm, 30 blu adidas jkt with orng bandana – he is to be arrested
10:22:06 PM       susp with laser is wb on pine passing rancho bravo
10:24:13 PM       crossing boradway wb at pine is to be arrested
10:25:05 PM       approaching pine/harvard n side
10:26:09 PM       still walking wb approaching belmont
10:28:10 PM       suspect at belmont/pine
                  info people on roof where the stranger is located where they are possibly shining
10:33:41 PM
                  the laser
10:37:28 PM       fireworks being thrown at officers 11/pine
10:37:56 PM       1 in custody enroute to W. Pct.
           Case 2:20-cv-00887-RAJ Document 28-2 Filed 06/11/20 Page 23 of 23


6-Jun-20
10:38:20 PM       3k, male throwing things at the line
10:46:58 PM       3k, 100 people north & 100 people south of intersection dispersed
11:06:55 PM       Arrest at 13/pine
11:07:48 PM       will use bearcat to give dispersal announcement
                  abs wants to look at a device at n 13/pine. ABS & swat enroute to take a look at
11:10:51 PM
                  that item
11:20:19 PM       do a announcement on the stobe light?
11:23:26 PM       activate body cameras 13/pine
11:28:33 PM       people putting signs on road
11:56:50 PM       Someone shining laser at front line. Coming from SE corner
11:58:22 PM       Male w/blue laser
12:01:09 AM       safe access for line is eb harrison from broadway
12:02:59 AM       Laser being shone on officers ne yellow & whi umbrellas
12:12:41 AM       bright spotlights in ofc eyes 12/olive
12:25:26 AM       protestors are dismantling the fence
12:29:42 AM       activate body worn camera on the line
12:32:13 AM       All foot troops get ready
12:44:35 AM
                  crowd is continuing is break apart the metal fence line. get pa announcement
12:46:42 AM       members of the crowd are trying to reinforce the fence send pa
12:48:00 AM       people are attempting to block streets and access, Arrest at 12/pike
12:49:43 AM       Leaf blower se corner
                  they are trying to prevent the line from moving forward but they will not move
12:50:52 AM
                  back
12:51:39 AM       —
12:55:13 AM       crowd front 300
12:56:28 AM       Static for now
12:57:18 AM       crowd is stabilized, trying to keep everyone back
12:58:28 AM       barricades along 11th blocking traffic to the no
12:58:58 AM       11/howell barricades
1:32:24 AM        stealing fence; moving segments to 11 / pine
1:33:27 AM        fencing was set down on east side of the park
1:39:07 AM        fire to 12th and Pike – medical attention
1:40:56 AM        taking bottles on the line
1:41:00 AM        crowd is starting to dismantle the fence
1:44:21 AM        keep pushing line 6 feet each time
1:45:54 AM        glass is being thrown
1:57:12 AM        taking pallets out of vehicle and placing them into the intersection
1:57:33 AM        throwing cans at officers
1:58:29 AM        looks like it came from west side back of crowd
                  looks like they are trying to block NB using pallets and part of the fence. north
2:00:09 AM
                  side of the street
2:03:52 AM        east bikes to 12 and pine
2:23:18 AM        approx 50-60 in the intersection
                  protesters putting obstacles in exit routes
3:18:01 AM        made announcement to protester to stay at least 5 ft away from officers
5:04:05 AM        re-established our line at 11th and Pine
